                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                      Plaintiff,                                8:17CR162
      vs.
                                                                  ORDER
HEATH JEREMY THOMAS,
                      Defendant.


       After an oral review of the Financial Affidavit, the court finds the above-named
defendant is currently eligible for appointment of counsel pursuant to the Criminal Justice
Act, 18 U.S.C. §3006A, and Amended Criminal Justice Act Plan for the District of
Nebraska.

       Accordingly,

       IT IS ORDERED:
       1)     The Federal Public Defender for the District of Nebraska is appointed, and
              John J. Velasquez shall promptly enter an appearance as counsel for the
              above named defendant.
       2)     The Clerk shall provide a copy of this order to the Federal Public Defender
              for the District of Nebraska and to the appointed attorney.


              March 30, 2020


                                                 BY THE COURT:
                                                 s/ Susan M. Bazis
                                                 United States Magistrate Judge
